Motion to resettle order entered herein on the 14th day of July, 1959, granted in part and order amended by striking from the title thereof after- the words “ Salina-Genesee Corporation ” the word “ Defendant ”, and substituting in place thereof the word “Respondent”, and further by adding after the words “All concur, except Williams and Halpern, JJ., who dissent and vote for reversal,” the words: “ as to the dismissal of the complaint as against Salina-Genesee Corporation”. Memorandum: The judgment entered February 3, 1959, as well as the judgment entered March 3, 1959, purported to dismiss the complaint of the plaintiffs as against all the defendants. Therefore, the dissent was applicable to the affirmance of both judgments, even though the dissenting Justices dissented only from the affirmance of the dismissal of the complaint as against the defendant Salina-Genesee Corporation. Plaintiff’s cross motion for an order directing entry of amended judgment denied. Present — MeCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.